      Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 1 of 16 Page ID #:52

                                                                             FILED


 a                                                                 2Dl9.i~'~ 24           1~ ~+~
                                                                 .
                                                                 . E   M          r h o
                                                                                            'Z~r. .
 3                                                                          ',t
                                                                   ~=~ti_             i ~F L: iF

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA                                           i

10                             June 2018 Grand Jury

11    UNITED STATES OF AMERICA,                CR No. ~1~% ~ R {' O O ~           ~T tK
                                                               V
12              Plaintiff,                     I N D I C T M E N T

13              v.                            [18 U.S.C. § 371: Conspiracy; 18
                                              U.S.C. ~ 1349: Conspiracy to
14   MATTHEW GATREL,                          Commit Wire Fraud; 18 U.S.C.
       aka "Fluffy," and                      § 1030(a)(5)(A) , (b),
15   JUAN MARTINEZ                            (c)(4)(B)(i), (c)(4)(A)(i)(VI)
       aka "Severon,"                         Unauthorized Impairment of a
16                                            Protected Computer; 18 U.S.C. ~ 2:
                Defendants.                   Aiding and Abetting and Causing an
17                                            Act to be Done]

18

19        The Grand Jury charges:

20                                    COUNT ONE

21                               [18 U.S.C. ~ 371]

22   A.   OBJECT OF THE CONSPIRACY

23        Beginning on an unknown date but prior to October 10, 2014,

24   and continuing to on or about November 19, 2018, in Los Angeles

25   County, within the Central District of California, and elsewhere,

26   defendants MATTHEW GATREL, also known as ("aka") "Fluffy"

27   ("GATREL"), and JUAN MARTINEZ, aka "Severon" ("MARTINEZ"), and

28   others known and unknown to the Grand Jury, knowingly conspired
      Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 2 of 16 Page ID #:53




 1   and agreed with each other to knowingly cause the transmission of

 2   programs, information, codes, and commands, and as a result of

 3   such conduct, intentionally cause damage without authorization to

 4   protected computers, and specifically to cause such damage

 5   affecting ten or more protected computers during a one-year

 6   period, in violation of Title 18, United States Code,

 7   Section 1030(a)(5)(A), (c)(4)(B)(i), (c)(4)(A)(i)(VI).

 8   B.    MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE

 9         ACCOMPLISHED

10         The object of the conspiracy was to be accomplished in

11   substance as follows:

12         1.   Defendant GATREL, using a computer or computers in

13   Illinois, would offer services via the website downthem.org that

14   would allow his subscribers, for a fee, to cause floods of

15   ' Internet traffic to be directed to victim computers, an online

16   attack technique known as "Distributed Denial of Service" or

17   "DDoS," for the purpose of degrading or disrupting the victim

18   computers' access to the Internet.

19        2.    Defendant GATREL would construct these DDoS attacks to

20   use a practice known as "amplification," meaning that brief

21   commands sent to third-party computers and devices would cause

22   much longer strings of data to be sent back in response.

23        3.    Defendant GATREL would regularly investigate and keep

24   updated lists of computers and devices connected to the Internet

25   that could be electronically queried to cause these amplified

26   floods of Internet traffic to be sent to victims, without the

27   permission of the owners of those computers and devices.

28   ~~

                                          2
      Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 3 of 16 Page ID #:54




 1         4.   Defendant GATREL would construct the attacks in such a

 2   manner as to disguise the true origin of the electronic queries

 3   sent to such computers and devices, so that the computers and

 4   devices sending the floods of Internet traffic perceived the

 5   queries to be coming from the victim computers rather than GATREL

 6   or his subscribers, a practice known as "spoofing."

 7         5.   Defendant MARTINEZ, using a computer or computers in

 8   California, would communicate with and assist GATREL in the

 9   operation of the downthem.org services.

10        6.    Defendants GATREL and MARTINEZ, and other unindicted

11   I co-conspirators, would maintain and improve the downthem.org

12   website and services, and respond to requests for attacks,

13   subscriptions, or assistance from potential or current customers.

14        7.      Defendant GATREL would also offer a server

15   subscription service via the website ampnode.com that would allow

16   subscribers to obtain use of servers suitable for operating their

17   t own DDoS attack services or conducting their own DDoS attacks

18   ( from infrastructure controlled and managed by the customer.

19        8.    GATREL would work with other persons, including an

20   individual representing a hosting company based in Eastern

21   Europe, to secure the servers that GATREL then resold.

22        9.    Defendant GATREL would generate lists of vulnerable

23   computers and devices and then sell such lists to customers via

24   the ampnode.com site for the purpose of assisting customers with

25   conducting large-scale DDoS attacks.

26   C.   OVERT ACTS

27        In furtherance of the conspiracy and to accomplish its

28   object, defendants GATREL and MARTINEZ, and others, committed

                                           3
     Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 4 of 16 Page ID #:55




 1   various overt acts within the Central District of California, and

 2   elsewhere, including but not limited to the following:

 3        Overt Act No. 1:       On or about August 19, 2015, defendant

 4   GATREL sent a message to a customer via the downthem.org website

 5   discussing the various methods available to cause floods of data

 6   to be sent to victim computers, including protocols that would

 7   rely on "spoofing."

 8        Overt Act No. 2:       On or about September 7, 2015, defendant

 9   GATREL sent a message to a customer via the downthem.org website

10   stating that any of his available methods would work to shut down

11   a home Internet connection, and suggesting particular protocols

12   that that would rely on "spoofing."

13        Overt Act No. 3:       On or about October 4, 2015, defendant

14   GATREL sent a message to a customer via the downthem.org website

15   providing advice on the best protocol to use to "down xbox live

16   targets," noting that he personally did "15 second chargen hits"

17   to knock players out of online games.

18        Overt Act No. 4:       On or about October 7, 2015, defendant

19   GATREL posted a message on the downthem.org website stating that

20   he had updated the power of the site and thanking every customer,

21   stating that it was only by way of his customers that the site

22   was possible.   Defendant GATREL added that customers who referred

23   their friends to the site would get bonus time added to their

24   accounts for free.

25        Overt Act No. 5:       On or about November 19, 2015, in

26   response to a customer request to help the customer "get [] back"

27   at an online game service by "taking down" their server,

28   defendant GATREL sent a message via the downthem.org website to

                                         ~
                                         ''~
     Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 5 of 16 Page ID #:56




 1   the customer saying that he would not do so for free, but would

 2   conduct tests to see if the server was "downable."

 3        Overt Act No. 6:       On or about November 22, 2015, in

 4   response to a customer request for help with taking down a

 5   server, defendant GATREL sent a message via the downthem.org

 6   website to the customer saying that he would attempt to find

 7   vulnerable ports for the customer, noting that the target was a

 8   server hosted by a large server-hosting company but it was still

 9   possible to make it "go down."

10        Overt Act No. 7:       On or about November 22, 2015, in

11   response to a customer seeking "some revenge" on someone who had

12   sent the customer DDoS attacks, namely, by severely interrupting

13   the victim's server's connection or taking down the victim's

14   server for a while, defendant GATREL sent a message via the

15   downthem.org website to the customer recommending a particular

16   attack protocol.

17        Overt Act No. 8:       From on or about November 25, 2015

18   through on or about November 26, 2015, in response to a

19   customer's expressed inability to take down a server using the

20   downthem.org service, defendant GATREL sent a series of messages

21   via the downthem.org website to the customer offering his

22   assistance and suggesting attack methods; in response to the

23   customer's inquiry about using a botnet instead, defendant GATREL

24   said that the customer should try to attack with the methods

25   defendant GATREL had on his site, adding that the more customers
                          r
26   he had, the more power would be available via the site.

27        Overt Act No. 9:       On or about January 18, 2017, in .

28   response to a customer request to "destroy" a server hosted by a

                                         5
      Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 6 of 16 Page ID #:57




 1   large server hosting company and offering to advertise the

 2   downthem.org site via video on the website YouTube, defendant

 3   GATREL advised the customer that the customer would need a

 4 ' "corporate" level subscription to "destroy" such a server, and

 5   c offered discounts if the customer advertised and made a good

 6   video.

 7         Overt Act No. 10:      On or about July 6, 2017, defendant

 8   GATREL sent a message via the downthem.org website to a customer

 9   saying that defendant GATREL updated the downthem.org site almost

10   daily, and he had numerous methods for amplification - that is,

11   numerous methods in which to conduct DDo5 attacks against victim

12   computers and devices, including methods that used "spoofing" and

13   other protocols for traffic amplification.

14         Overt Act No. 11:      On or about July 7, 2017, in response to

15   the customer's inquiry about attacking the "official servers" for

16   certain gaming platforms, defendant GATREL sent a message via the

17   downthem.org website to the customer saying that it was difficult

18   to "knock off" such professionally hosted servers, but some of

19   his customers had had success with some of his available attack

20   methods, and that the methods "worked great" once you identified

21   an open port on the victim server.

22        Overt Act No. 12:       On or about April 22, 2017, defendant

23   GATREL posted an update on the downthem.org website saying that

24   the site was "still going strong" so that everyone would know

25   "everything was still running smooth" and that he hoped everyone

26   continued to enjoy the great service every day.

27        Overt Act No. 13:       On or about July 15, 2017, defendant

28   GATREL told a customer of ampnode.com in an email that defendant

                                           C7
      Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 7 of 16 Page ID #:58




 1 ~GATREL had just updated his list of vulnerable servers that could

 2 ~ be enlisted to send attacks to victim computers using "spoofing"

 3   and other amplification methods.

 4          Overt Act No. 14:     On or about August 6, 2017, defendant

 5   GATREL posted the following message on the downthem.org site: "I

 6   would first like to thank every new and every recurring customer.

 7   I appreciate your business and your loyalties and it is only by

 8   way of you all knowing which service has the absolute strongest

 9   and honest power to effect EVERY SINGLE ONE OF YOUR TARGETS with

10   ease that make this website possible.         We are also celebrating

11   running for more than 8 years which no other site has even come

12   close to accomplishing!!!!!       Our power is again over 100Gbps

13   easily.    We're down ing NFO, OVH, and even some reported down ing

14   Vox.    Our new methods are very powerful and custom so other sites

15   can't match!    If you refer your friends you WILL get BONUS time

16   added to your account for FREE.       This site is not like others;

17   the more customers we have the power I add for everyone to use

18   and enjoy."

19          Overt Act No. 15:     Between on or about January 16, 2018,

20   ~, and January 18, 2018, in response to a customer request to take

21   I~' down a target while running four to six attacks at the same time,

22   ~I defendant GATREL sent a series of messages to the customer via

23   the downthem.org website, saying that he would conduct some tests

24   and see if an associate could do more with a botnet as well;

25   defendant GATREL proceeded to explain to the customer how his

26   service worked, by sending a command through the source server to

27   "hundreds, sometimes hundreds of thousands of relay servers and

28   those servers are told to send little data packets to a victim."

                                           7
     Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 8 of 16 Page ID #:59




 1        Overt Act No. 16:      On or about April 26, 2018, in response

 2   to a customer request about how downthem.org compared to other

 3   services, defendant GATREL sent a message via the downthem.org

 4   website to the customer saying that what set his site apart was

 5   that it had been running since 2007 and more customers using the

 6   site translated to more servers available for attacks, and thus

 7   "more total output."

 8        Overt Act No. 17:      Between on or about May 28, 2018 and on

 9   or about May 30, 2018, in response to a customer request for a

10   custom product and "spoofing servers," defendant GATREL sent a

11   series of messages to the customer via the downthem.org website

12   clarifying that the customer was seeking to set up a product via

13   defendant GATREL's ampnode.com service, and providing advice on

14   what server would best suit the customer's needs, including

15   particular attack method availability.        Defendant GATREL added

16   that his technician would be able to help in setting up the

17   requested server, and that defendant GATREL updated his lists of

18   vulnerable computers and devices to use for attacks at least once

19   a week.

20        Overt Act No. 18:      Between on or about September 8, 2018

21   and on or about September 11, 2018, defendant MARTINEZ sent a

22   series of messages via the downthem.org site to defendant GATREL

23   about redesigning and improving the downthem.org site and

24   offering to work with GATREL on the site and associated services.

25        Overt Act No. 19:      Between on or about September 17, 2018

26   and on or about September 20, 2018, in response to a customer

27   request for help in taking down a game server, defendant GATREL

28   sent a series of messages to the customer via the downthem.org
      Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 9 of 16 Page ID #:60




 1   website suggesting various methodologies, and saying that he

 2   would present the information from the customer to defendant

 3   MARTINEZ to work on an effective exploit.

 4         Overt Act No. 20:      Between on or about September 20, 2018

 5   and on or about October 11, 2018 defendant MARTINEZ sent a series

 6   of messages to the same customer via the downthem.org website to

 7   continue discussing how to attack the specific game the customer

 8   was targeting.

 9         Overt Act No. 21:       On or about October 13, 2018, in

10   ' response to a customer's request to shut down two websites,

11   defendant MARTINEZ sent the customer a message via the

12   downthem.org website saying that he and defendant GATREL had been

13   discussing the customer's request, but they would need to

14   increase the attack power to 900 Gigabits, which would cost $1000

15   per week; defendant MARTINEZ added that he guaranteed that the

16   sites would be offline as long as the customer rented his and

17   GATREL's services.

18         Overt Act No. 22:      On or about October 16, 2018, defendant

19   MARTINEZ sent a customer a message via the downthem.org website

20   regarding the best method for "spoofing," and saying that it was

21   hard to know how much power would be needed to shut down the

22   server the customer wished to target until they tried, but if 300

23   Gigabits did not slow it down they would add "more and more

24   servers till [it] collapses."

25         Overt Act No. 23:      On or about October 17, 2018, defendant

26   GATREL sent the same customer a message, stating that defendant

27   GATREL would allow the customer to run four DDoS attacks

28   concurrently, and that defendant MARTINEZ would have a better
     Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 10 of 16 Page ID #:61




 1   idea of how to take the down the service the customer was

 2   targeting.

 3        Overt Act No. 24:       On or about October 17, 2018, defendant

 4   MARTINEZ sent the same customer a message, stating that he and

 5   defendant GATREL had been adding more "hitting power" to their

 6   service, and describing how to effectively attack the customer's

 7   target.

 8        Overt Act No. 25:       On or about October 20, 2018, defendant

 9   GATREL sent the same customer another message, stating that as

10   more customers came to the downthem.org site, more power would

11   get added, but they were already doing well over 600 Gigabits per

is   second of power - "more power than any other website like this" -

13   and adding that even the best-protected servers around were

14   impacted by his service.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         10
      Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 11 of 16 Page ID #:62




 1                                     COUNT TWO

 2                               [18 U.S.C. ~ 1349]

 3    A.    OBJECT OF THE CONSPIRACY

 4          Beginning on an unknown date but prior to October 10, 2014, and

 5    continuing to on or about November 19, 2018, in Los Angeles County,

 6    within the Central District of California, and elsewhere, defendants

 7    MATTHEW GATREL, also known as ("aka") "Fluffy" ("GATREL"), and JUAN

 8    MARTINEZ, aka "Severon" ("MARTINEZ"), and others known and unknown to

 9   the Grand Jury, knowingly conspired and agreed with each other to

10   commit wire fraud, in violation of Title 18, United States Code,

11   Section 1343.

12   ~ B.   MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE

13          ACCOMPLISHED

14          The Grand Jury hereby repeats and realleges the Means by

15   Which the Object of the Conspiracy Was to be Accomplished set

16   forth in Section B of Count One of this Indictment as if fully

17   set forth herein.

18   C.     OVERT ACTS

19          The Grand Jury hereby repeats and realleges the Overt Acts

20   set forth in Section C of Count One of this Indictment as if

21   fully set forth herein.

22

23

24

25

26

27

28

                                          11
     Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 12 of 16 Page ID #:63




 1                                 .COUNT THREE

 2    [18 U.S.C. §~ 1030(a)(5)(A), (b), (c)(4)(B) (i) , (c)(4)(A)(i) (VI);

 3                                  2(a), 2(b)]

 4        Beginning on an unknown date but prior to October 10, 2014,

 5   and continuing to on or about November 19, 2018, in Los Angeles

 6   County, within the Central District of California, and elsewhere,

 7   defendants MATTHEW GATREL, also known as ("aka") "Fluffy," and

 8   JUAN MARTINEZ, aka "Severon," knowingly caused and knowingly and

 9   intentionally aided and abetted the transmission of programs,

10 ~' information, codes, and commands, and as a result of such

11   , conduct, intentionally and without authorization caused damage

12   and attempted to cause damage by impairing the integrity and

13   availability of data, programs, systems, and information on

14   protected computers, as that term is defined in Title 18 United

15   States Code, Section 1030(e)(2)(B), thereby causing and

16   attempting to cause damage affecting ten or more protected

17   computers during a one-year period beginning on or about November

18   20, 2017.

19

20

21

22

23

24

25

26

27

28

                                         12
     Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 13 of 16 Page ID #:64




 1                          FORFEITURE ALLEGATION ONE

 2                         [18 U.S.C. §§ 982 and 1030]

 3        1.    Pursuant to Rule 32.2(a) of the Federal Rules of

 4   Criminal Procedure, notice is hereby given that the United States

 5   will seek forfeiture as part of any sentence, pursuant to Title

 6 i 18, United States Code, Sections 982(a)(2) and 1030, and Title

 7   28, United States Code, Section 2461(c), in the event of any

 8   defendant's conviction of the offenses set forth in any of Counts

 9   One and Three of this Indictment.

10        2.    Any defendant so convicted shall forfeit to the United

11   States of America the following:

12              a.    All right, title, and interest in any and all

13   property, real or personal, constituting, or derived from, any

14   proceeds obtained, directly or indirectly, as a result of the

15   offense;

16              b.    Any property used or intended to be used to commit

17   the offense; and

18              c.    To the extent such property is not available for

19   forfeiture, a sum of money equal to the total value of the

20   property described in subparagraphs (a) and (b).

21        3.    Pursuant to Title 21, United States Code, Section

22   853(p), as incorporated by Title 18, United States Code, Sections

23   982(b)(1) and 1030(1), the convicted defendant shall forfeit

24   substitute property, up to the total value of the property

25   described in the preceding paragraph if, as the result of any act

26   or omission of said defendant, the property described in the

27   preceding paragraph, or any portion thereof: (a) cannot be

28   located upon the exercise of due diligence; (b) has been

                                         13
     Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 14 of 16 Page ID #:65




 1   transferred, sold to or deposited with a third party; (c) has

 2   been placed beyond the jurisdiction of the court; (d) has been

 3   substantially diminished in value; or (e) has been commingled

 4   with other property that cannot be divided without difficulty.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         14
     Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 15 of 16 Page ID #:66




 1                          FORFEITURE ALLEGATION TWO

 2             [18 U.S.C. ~ 981(a)(1)(C) and 28 U.S.C. § 2461(c)]

 3        1.     Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of

 5   America will seek forfeiture as part of any sentence, pursuant to

 6   Title 18, United States Code, Section 981(a)(1)(C) and Title 28,

 7   United States Code, Section 2461(c), in the event of any

 8   defendant's conviction of the offense set forth in Count Two of

 9   this Indictment.

10        2.     Any defendant so convicted shall forfeit to the United

11   States of America the following:

12               a.   all right, title, and interest in any and all

13   property, real or personal, constituting, or derived from, any

14   proceeds traceable to the offenses; and

15              b.    To the extent such property is not available for

16   forfeiture, a sum of money equal to the total value of the

17   property described in subparagraph (a).

18        3.    Pursuant to Title 21, United States Code, Section

19   853(p), as incorporated by Title 28, United States Code, Section

20   2461(c), the convicted defendant shall forfeit substitute

21   property, up to the value of the property described in the

22   preceding paragraph if, as the result of any act or omission of

23   said defendant, the property described in the preceding paragraph

24   or any portion thereof (a) cannot be located upon the exercise of

25   due diligence; (b) has been transferred, sold to, or deposited

26   with a third party; (c) has been placed beyond the jurisdiction

27   of the court; (d) has been substantially diminished in value; or

28   ~~

                                         15
     Case 2:19-cr-00036-JAK Document 11 Filed 01/24/19 Page 16 of 16 Page ID #:67




 1   (e) has been commingled with other property that cannot be

 2   divided without difficulty.

 3

 4                                        A TRUE BILL

 5

 6
                                          Foreperson
 7

 8   NICOLA T. HANNA
     United States Attorney
 9

10    P~- ~fL
11   PATRICK R. FITZGERALD
     Assistant United States Attorney
12   Chief, National Security Division

13   RYAN WHITE
     Assistant United States Attorney
14   Chief, Cyber & Intellectual
       Property Crimes Section
15
     CAMERON L. SCHROEDER
16   Assistant United States Attorney
     Cyber & Intellectual Property
17     Crimes Section

18

19

20

21

22

23

24

25

26

27

28

                                         16
